UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q QUARTERLY REPORT (Mark One) X Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007 OR Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 1-12162 BORGWARNER INC. (Exact name of registrant as specified in its charter) Delaware13-3404508 State or other jurisdiction of(I.R.S. Employer Incorporation or organizationIdentification No.) 3850 Hamlin Road, Auburn Hills, Michigan48326 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (248) 754-9200 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESX NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer X Accelerated FilerNon-Accelerated Filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES NO X On June 30, 2007, the registrant had 57,934,275 shares of Common Stock outstanding. BORGWARNER INC. FORM 10-Q THREE AND SIX MONTHS ENDED JUNE 30, 2007 INDEX Page No. PART I.Financial Information Item 1.Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2007 (Unaudited) and December 31, 2006 3 Condensed Consolidated Statements of Operations (Unaudited) for the three and six months ended June 30, 2007 and 2006 4 Condensed Consolidated Statements of Cash Flows (Unaudited) for the six months ended June 30, 2007 and 2006 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3.Quantitative and Qualitative Disclosures About Market Risk 32 Item 4.Controls and Procedures 32 PART II.Other Information Item 1.Legal Proceedings 34 Item 2.Repurchases of Equity Securities 34 Item 4.Submission of Matters to a Vote of Security Holders 34 Item 6.Exhibits 36 SIGNATURES 37 PART I. FINANCIAL INFORMATION BORGWARNER INC. AND CONSOLIDATED SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (millions of dollars) June 30, December 31, 2007 2006 (Unaudited) ASSETS Cash $ 118.5 $ 123.3 Marketable securities 58.4 59.1 Receivables 848.3 744.0 Inventories 424.6 386.9 Deferred income taxes 36.7 33.7 Prepayments and other current assets 95.6 90.5 Total current assets 1,582.1 1,437.5 Property, plant & equipment, net 1,476.7 1,460.7 Investments & advances 218.8 198.0 Goodwill 1,095.4 1,086.5 Other non-current assets 402.6 401.3 Total other assets 1,716.8 1,685.8 Total assets $ 4,775.6 $ 4,584.0 LIABILITIES AND STOCKHOLDERS' EQUITY Notes payable $ 87.8 $ 151.7 Accounts payable and accrued expenses 925.6 843.4 Income taxes payable 34.9 39.7 Total current liabilities 1,048.3 1,034.8 Long-term debt 557.6 569.4 Other non-current liabilities: Retirement-related liabilities 668.0 660.9 Other 315.4 281.4 Total other non-current liabilities 983.4 942.3 Minority interest in consolidated subsidiaries 161.4 162.1 Common stock 0.6 0.6 Capital in excess of par value 905.9 871.1 Retained earnings 1,161.9 1,064.1 Accumulated other comprehensive loss (27.2 ) (60.3 ) Treasury stock (16.3 ) (0.1 ) Total stockholders' equity 2,024.9 1,875.4 Total liabilities and stockholders' equity $ 4,775.6 $ 4,584.0 See accompanying Notes to Condensed Consolidated Financial Statements 3 BORGWARNER INC. AND CONSOLIDATED SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (millions of dollars, except share and per share data) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Net sales $ 1,364.3 $ 1,168.7 $ 2,642.1 $ 2,323.9 Cost of sales 1,116.7 937.6 2,178.6 1,869.5 Gross profit 247.6 231.1 463.5 454.4 Selling, general and administrative expenses 135.2 124.3 261.9 253.8 Other income (1.2 ) (0.7 ) (1.9 ) (1.2 ) Operating income 113.6 107.5 203.5 201.8 Equity in affiliates' earnings, net of tax (8.8 ) (8.5 ) (18.0 ) (18.5 ) Interest expense and finance charges 9.3 9.9 18.2 19.3 Earnings before income taxes and minority interest 113.1 106.1 203.3 201.0 Provision for income taxes 30.5 29.7 54.9 56.3 Minority interest, net of tax 6.9 6.2 14.3 13.2 Net earnings $ 75.7 $ 70.2 $ 134.1 $ 131.5 Earnings per share - basic $ 1.30 $ 1.22 $ 2.31 $ 2.30 Earnings per share - diluted $ 1.29 $ 1.21 $ 2.28 $ 2.27 Weighted average shares outstanding (thousands): Basic 58,050 57,328 57,983 57,254 Diluted 58,908 57,998 58,763 57,878 Dividends declared per share $ 0.17 $ 0.16 $ 0.34 $ 0.32 See accompanying Notes to Condensed Consolidated Financial Statements 4 BORGWARNER INC. AND CONSOLIDATED SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (millions of dollars) Six Months Ended June 30, 2007 2006 OPERATING Net earnings $ 134.1 $ 131.5 Adjustments to reconcile net earnings to net cash flows from operations: Non-cash charges (credits) to operations: Depreciation and tooling amortization 117.8 117.5 Amortization of intangible assets and other 8.3 6.6 Stock option compensation expense 9.1 5.9 Deferred income tax benefit (5.9 ) (7.4 ) Equity in affiliates' earnings, net of dividends received, minority interest and other 11.8 20.4 Net earnings adjusted for non-cash charges (credits) to operations 275.2 274.5 Changes in assets and liabilities: Receivables (90.1 ) (58.2 ) Inventories (30.4 ) (9.9 ) Prepayments and other current assets (4.4 ) (0.1 ) Accounts payable and accrued expenses 68.9 26.1 Income taxes payable (5.2 ) (6.6 ) Other non-current assets and liabilities 9.4 7.4 Net cash provided by operating activities 223.4 233.2 INVESTING Capital expenditures, including tooling outlays (122.5 ) (145.5 ) Net proceeds from asset disposals 2.3 2.6 Purchases of marketable securities (12.6 ) (30.8 ) Proceeds from sales of marketable securities 14.7 13.4 Net cash used in investing activities (118.1 ) (160.3 ) FINANCING Net decrease in notes payable (65.9 ) (74.6 ) Additions to long-term debt 20.7 100.0 Repayments of long-term debt (20.0 ) (81.4 ) Payment for purchase of treasury stock (16.3 ) - Proceeds from stock options exercised 17.5 7.3 Dividends paid to BorgWarner stockholders (19.7 ) (18.3 ) Dividends paid to minority shareholders (15.5 ) (16.2 ) Net cash used in financing activities (99.2 ) (83.2 ) Effect of exchange rate changes on cash (10.9 ) (12.2 ) Net decrease in cash (4.8 ) (22.5 ) Cash at beginning of year 123.3 89.7 Cash at end of period $ 118.5 $ 67.2 SUPPLEMENTAL CASH FLOW INFORMATION Net cash paid during the period for: Interest $ 21.3 $ 22.0 Income taxes 45.1 48.1 Non-cash financing transactions: Issuance of common stock for stock performance plans 2.3 3.0 See accompanying Notes to Condensed Consolidated Financial Statements 5 BORGWARNER INC. AND CONSOLIDATED SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (1) Basis of Presentation The accompanying unaudited consolidated financial statements of BorgWarner Inc. and Consolidated Subsidiaries (the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and footnotes necessary for a comprehensive presentation of financial position, results of operations and cash flow activity required by GAAP for complete financial statements.In the opinion of management, all normal recurring adjustments necessary for a fair presentation of results have been included.Operating results for the three and six months ended June 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007.The balance sheet as of December 31, 2006 was derived from the audited financial statements as of that date.For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. Management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and accompanying notes, as well as the amounts of revenues and expenses reported during the periods covered by those financial statements and accompanying notes.Actual results could differ from these estimates. (2) Research and Development The following table presents the Company’s gross and net expenditures on research and development (“R&D”) activities: Three Months Ended Six Months Ended June 30, June 30, (millions) 2007 2006 2007 2006 Gross R&D expenditures $ 65.0 $ 54.2 $ 125.5 $ 107.8 Customer reimbursements (8.3 ) (6.4 ) (17.9 ) (13.9 ) Net R&D expenditures $ 56.7 $ 47.8 $ 107.6 $ 93.9 The Company’s net R&D expenditures are included in the selling, general and administrative expenses of the Condensed Consolidated Statements of Operations.Customer reimbursements are netted against gross R&D expenditures upon billing of services performed.The Company has contracts with several customers at the Company’s various R&D locations.No such contract exceeded $6 million in any of the periods presented. (3) Income Taxes The Company's provision for income taxes is based upon an estimated annual tax rate for the year applied to federal, state and foreign income.The projected effective tax rate of 27.0% for 2007 differs from the U.S. statutory rate primarily due to foreign rates, which differ from those in the U.S., the realization of certain 6 business tax credits including R&D and foreign tax credits and favorable permanent differences between book and tax treatment for items, including equity in affiliates’ earnings and a Medicare prescription drug benefit.This rate is expected to be greater than the full year 2006 effective tax rate of 12.0% because the 2006 rate included the release of tax accrual accounts upon conclusion of certain tax audits, the tax effects of dispositions and adjustments to various tax accounts, including changes in tax laws. The Company adopted the provisions of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN 48”), on January 1, 2007.As a result of the implementation of FIN 48, the Company recognized a $16.6 million reduction to the January 1, 2007 balance of retained earnings. At January 1, 2007, the balance of gross unrecognized tax benefits is $50.5 million.Included in the balance at January 1, 2007 are $43.1 million of tax positions that are permanent in nature and, if recognized, would reduce the effective tax rate.However, the Company’s federal, certain state and certain non-U.S. income tax returns are currently under various stages of audit by applicable tax authorities and the amounts ultimately paid, if any, upon resolution of the issues raised by the taxing authorities may differ materially from the amounts accrued for each year.Any possible change in the unrecognized tax benefits within the next 12 months cannot be reasonably estimated. The Company or one of its subsidiaries files income tax returns in the U.S. federal jurisdiction, and various states and foreign jurisdictions.The Company is no longer subject to income tax examinations by tax authorities in its major tax jurisdictions as follows: Years No Longer Tax Jurisdiction Subject to Audit U.S. Federal 2001 and prior Brazil 2002 and prior France 2003 and prior Germany 2002 and prior Hungary 2004 and prior Italy 2001 and prior Japan 2005 and prior South Korea 2004 and prior United Kingdom 2003 and prior In certain tax jurisdictions the Company may have more than one taxpayer.The table above reflects the status of the major taxpayers in each major tax jurisdiction. The Company recognizes interest and penalties related to unrecognized tax benefits in income tax expense.The Company had $5.3 million accrued at January 1, 2007 for the payment of any such interest and penalties. (4) Marketable Securities As of June 30, 2007 and December 31, 2006, the Company held $58.4 million and $59.1 million, respectively, of highly liquid investments in marketable securities, primarily bank notes.The securities are carried at fair value with the unrealized gain or loss, net of tax, reported in other comprehensive income.As of June 30, 2007 and December 31, 2006, $44.5 million and $45.5 million of the contractual maturities are within one to five years and $13.9 million and $13.6 million are due beyond five years, respectively.The Company does not intend to hold these investments until maturity; rather, they are available to support 7 current operations if needed. (5) Sales of Receivables The Company securitizes and sells certain receivables through third party financial institutions without recourse.The amount sold can vary each month based on the amount of underlying receivables.At both June 30, 2007 and December 31,2006, the Company had sold $50 million of receivables under a Receivables Transfer Agreement for face value without recourse.During both of the six-month periods ended June 30, 2007 and 2006, total cash proceeds from sales of accounts receivable were $300 million.The Company paid servicing fees related to these receivables for the three and six months ended June 30, 2007 and 2006 of $0.7 million and $0.7 million and $1.4 million and $1.3 million, respectively.These amounts are recorded in interest expense and finance charges in the Condensed Consolidated Statements of Operations. (6) Inventories Inventories are valued at the lower of cost or market.The cost of U.S. inventories is determined by the last-in, first-out (“LIFO”) method, while the operations outside the U.S. use the first-in, first-out (“FIFO”) or average-cost methods.Inventories consisted of the following: June 30, December 31, (millions) 2007 2006 Raw material and supplies $ 217.1 $ 207.4 Work in progress 102.6 100.0 Finished goods 116.9 91.9 FIFO inventories 436.6 399.3 LIFO reserve (12.0 ) (12.4 ) Net inventories $ 424.6 $ 386.9 (7) Property, plant & equipment (millions) June 30, December 31, 2007 2006 Land and buildings $ 561.2 $ 552.3 Machinery and equipment 1,707.4 1,687.8 Capital leases 1.1 1.1 Construction in progress 119.7 112.8 Total property, plant & equipment 2,389.4 2,354.0 Less accumulated depreciation (1,009.5 ) (988.4 ) 1,379.9 1,365.6 Tooling, net of amortization 96.8 95.1 Property, plant & equipment - net $ 1,476.7 $ 1,460.7 Interest costs capitalized during the six-month periods ended June 30, 2007 and 2006 were $4.4 million and $3.5 million, respectively. As of June 30, 2007 and December 31, 2006, accounts payable of $30.4 million and $36.0 million, 8 respectively, were related to property, plant and equipment purchases. As of June 30, 2007 and December 31, 2006, specific assets of $21.8 million and $21.3 million, respectively, were pledged as collateral under certain of the Company’s long-term debt agreements. (8) Product Warranty The Company provides warranties on some of its products.The warranty terms are typically from one to three years.Provisions for estimated expenses related to product warranty are made at the time products are sold.These estimates are established using historical information about the nature, frequency, and average cost of warranty claims.Management actively studies trends of warranty claims and takes action to improve product quality and minimize warranty claims.While management believes that the warranty accrual is appropriate, actual claims incurred could differ from the original estimates, requiring adjustments to the accrual.The accrual is recorded in both long-term and short-term liabilities on the balance sheet.The following table summarizes the activity in the warranty accrual accounts: Six months ended June 30, (millions) 2007 2006 Beginning balance $ 60.0 $ 44.0 Provision 37.2 10.7 Payments (22.5 ) (10.7 ) Currency translation 1.5 3.2 Ending balance $ 76.2 $ 47.2 Contained within the provision recognized in the six months ended June 30, 2007 is approximately $14 million for a warranty-related issue surrounding a product, built during a 15-month period in 2004 and 2005, that is no longer in production. (9) Notes Payable and Long-Term Debt Following is a summary of notes payable and long-term debt.The weighted average interest rate on all borrowings outstanding as of June 30, 2007 and December 31, 2006 was 5.1% and 4.9%, respectively. (millions) June 30, 2007 December 31, 2006 Current Long-Term Current Long-Term Bank borrowings and other $ 44.6 $ 5.4 $ 131.8 $ 5.9 Term loans due through 2013 (at an average rate of 3.3% in 2007 and 3.0% in 2006) 43.2 23.9 19.9 23.1 5.75% Senior Notes due 11/01/16, net of unamortized discount (a) - 149.1 - 149.0 6.50% Senior Notes due 02/15/09, net of unamortized discount (a) - 136.4 - 136.4 8.00% Senior Notes due 10/01/19, net of unamortized discount (a) - 133.9 - 133.9 7.125% Senior Notes due 02/15/29, net of unamortized discount - 119.2 - 119.2 Carrying amount of notes payable and long-term debt 87.8 567.9 151.7 567.5 Impact of derivatives on debt - (10.3 ) - 1.9 Total notes payable and long-term debt $ 87.8 $ 557.6 $ 151.7 $ 569.4 (a)The Company entered into several interest rate swaps, which have the effect of converting $325.0 million of these fixed rate notes to variable rates as of June 30, 2007 and December 31, 2006.The weighted average effective interest rates for these borrowings, including the effects of outstanding swaps as noted in Note 10, were 4.8% and 4.5% as of June 30, 2007 and December 31, 2006, respectively. 9 The Company has a multi-currency revolving credit facility, which provides for borrowings up to $600 million through July 2009.At June 30, 2007 and December 31, 2006, there were no borrowings outstanding under the facility.The credit agreement is subject to the usual terms and conditions applied by banks to an investment grade company.The Company was in compliance with all covenants at June 30, 2007 and expects to be compliant in future periods.The Company had outstanding letters of credit of $22.1 million at June 30, 2007 and $27.0 million at December 31, 2006.The letters of credit typically act as a guarantee of payment to certain third parties in accordance with specified terms and conditions. As of June 30, 2007 and December 31, 2006, the estimated fair values of the Company’s senior unsecured notes totaled $555.7 million and $572.7 million, respectively.The estimated fair values were $17.1 million higher at June 30, 2007 and $34.2 million higher at December 31, 2006 than their respective carrying values.Fair market values are developed by the use of estimates obtained from brokers and other appropriate valuation techniques based on information available as of year-end.The fair value estimates do not necessarily reflect the values the Company could realize in the current markets. (10) Financial Instruments The Company’s financial instruments include cash, marketable securities, trade receivables, trade payables, and notes payable.Due to the short-term nature of these instruments, the book value approximates fair value.The Company’s financial instruments also include long-term debt, interest rate and currency swaps, commodity swap contracts, and foreign currency forward contracts.All derivative contracts are placed with counterparties that have a credit rating of “A-” or better. The Company manages its interest rate risk by balancing its exposure to fixed and variable rates while attempting to minimize its interest costs.The Company selectively uses interest rate swaps to reduce market value risk associated with changes in interest rates (fair value hedges).The Company also selectively uses cross-currency swaps to hedge the foreign currency exposure associated with our net investment in certain foreign operations (net investment hedges). A summary of these instruments outstanding at June 30, 2007 follows (currency in millions): Notional Hedge Type Amount Maturity (a) Interest rate swaps Fixed to floating Fair value $100 February 15, 2009 Fixed to floating Fair value $150 November 1, 2016 Fixed to floating Fair value $75 October 1, 2019 Cross currency swap Floating $ to floating € Net Investment $100 February 15, 2009 Floating $ to floating ¥ Net Investment $150 November 1, 2016 Floating $ to floating € Net Investment $75 October 1, 2019 (a)The maturity of the swaps corresponds with the maturity of the hedged item as noted in the debt summary, unless otherwise indicated. 10 Effectiveness for interest rate and cross currency swaps is assessed at the inception of the hedging relationship.If specified criteria for the assumption of effectiveness are not met at hedge inception, effectiveness is assessed quarterly.Ineffectiveness is measured quarterly and results are recognized in earnings. The interest rate swaps that are fair value hedges were determined to be exempt from ongoing tests of their effectiveness as hedges at the time of the hedge inception.This determination was made based upon the fact that the swaps matched the underlying debt terms for the following factors: notional amount, fixed interest rate, interest settlement dates, and maturity date.Additionally, the fair value of the swap was zero at the time of inception, the variable rate is based on a benchmark, with no floor or ceiling, and the interest bearing liability is not pre-payable at a price other than its fair value. As of June 30, 2007, the fair values of the fixed to floating interest rate swaps were recorded as a non-current liability of $10.3 million and a corresponding reduction in long-term debt of $10.3 million.As of December 31, 2006, the fair values of the fixed to floating interest rate swaps were recorded as a non-current asset of $1.9 million and a corresponding increase in long-term debt of $1.9 million.No hedge ineffectiveness was recognized in relation to fixed to floating swaps.Fair values are based on quoted market prices for contracts with similar maturities. As of June 30, 2007, the fair values of the cross currency swaps were recorded as a non-current asset of $6.1 million and a non-current liability of $10.3 million.As of December 31, 2006, the fair values of the cross currency swaps were recorded as a non-current asset of $1.7 million and a non-current liability of $5.5 million.Hedge ineffectiveness of $1.5 million was recognized as of June 30, 2007 in relation to cross currency swaps.Fair values are based on quoted market prices for contracts with similar maturities. The Company also entered into certain commodity derivative instruments to protect against commodity price changes related to forecasted raw material and supplies purchases.The primary purpose of the commodity price hedging activities is to manage the volatility associated with these forecasted purchases.The Company primarily utilizes forward and option contracts, which are designated as cash flow hedges.As of June 30, 2007, the Company had forward and option commodity contracts with a total notional value of $86.7 million.As of June 30, 2007, the Company was holding commodity derivatives with positive and negative fair market values of $1.6 million and $(6.8) million, respectively ($1.4 million gains and ($2.9) million losses mature in less than one year).To the extent that derivative instruments are deemed to be effective as defined by FAS 133, gains and losses arising from these contracts are deferred in other comprehensive income.Such gains and losses will be reclassified into income as the underlying operating transactions are realized.Gains and losses not qualifying for deferral treatment have been credited/charged to income as they are recognized.As of December 31, 2006, the Company had forward and option commodity contracts with a total notional value of $19.1 million.The fair market values of the forward contracts were negative ($2.0) million ($(1.9) million losses maturing in less than one year).Gains and losses not qualifying for deferral associated with these contracts for June 30, 2007 were negligible.At December 31, 2006, losses not qualifying for deferral were $(0.1) million. The Company uses foreign exchange forward and option contracts to protect against exchange rate movements for forecasted cash flows for purchases, operating expenses or sales transactions designated in currencies other than the functional currency of the operating unit.Most contracts mature in less than one year, however certain long-term commitments are covered by forward currency arrangements to protect against currency risk through 2009.Foreign currency contracts require the Company, at a future date, to either buy or sell foreign currency in exchange for the operating units’ local currency.At June 30, 2007, 11 contracts were outstanding to buy or sell British Pounds Sterling, Euros, Hungarian Forints, Japanese Yen, Mexican Pesos, South Korean Won and U.S. Dollars.To the extent that derivative instruments are deemed to be effective as defined by FAS 133, gains and losses arising from these contracts are deferred in other comprehensive income.Such gains and losses will be reclassified into income as the underlying operating transactions are realized.Any gains or losses not qualifying for deferral are credited/charged to income as they are recognized.As of June 30, 2007, the Company was holding foreign exchange derivatives with a positive market value of $4.5 million ($3.4 million maturing in less than one year).Derivative contracts with negative value amounted to $(1.3) million (all maturing in less than one year).As of December 31, 2006, the Company was holding foreign exchange derivatives with a positive market value of $5.1 million ($4.5 million maturing in less than one year).Derivatives contracts with negative value amounted to $(0.1) million (all maturing in less than one year).Losses not qualifying for deferral associated with these contracts as of June 30, 2007 were ($0.1) million.As of December 31, 2006, gains not qualifying for deferral amounted to $0.7 million. 12 (11) Retirement Benefit Plans The Company has a number of defined benefit pension plans and other post employment benefit plans covering eligible salaried and hourly employees.The other post employment benefits plans, which provide medical and life insurance benefits, are unfunded plans.The estimated contributions to pension plans for 2007 range from $10 to $15 million, of which $5.6 million has been contributed through the first six months of the year.The components of net periodic benefit cost recorded in the Company’s Condensed Consolidated Statements of Operations are as follows: Other post (millions) Pension benefits employment Three months ended June 30, 2007 2006 benefits US Non-US US Non-US 2007 2006 Components of net periodic benefit cost: Service cost $ 0.5 $ 2.3 $ 0.5 $ 3.1 $ 1.7 $ 2.2 Interest cost 4.3 3.9 4.2 3.3 7.4 7.0 Expected return on plan assets (7.4 ) (3.1 ) (7.0 ) (2.5 ) - - Amortization of unrecognized transition obligation - - - (0.1 ) - - Amortization of unrecognized prior service cost (benefit) - - 0.2 - (3.9 ) (6.3 ) Amortization of unrecognized loss 0.5 0.3 1.6 0.7 3.8 5.3 Other - 0.3 - Net periodic benefit cost (benefit) $ (2.1 ) $ 3.7 $ (0.5 ) $ 4.5 $ 9.0 $ 8.2 Other post (millions) Pension benefits employment Six months ended June 30, 2007 2006 benefits US Non-US US Non-US 2007 2006 Components of net periodic benefit cost: Service cost $ 1.0 $ 5.3 $ 1.2 $ 6.3 $ 3.3 $ 5.4 Interest cost 8.7 7.9 8.4 6.8 14.9 15.9 Expected return on plan assets (14.8 ) (6.2 ) (14.2 ) (5.3 ) - - Amortization of unrecognized prior service cost (benefit) - 0.4 - (7.9 ) (7.3 ) Amortization of unrecognized loss 1.0 0.7 3.2 1.3 7.6 11.1 Other - 0.3 - Net periodic benefit cost (benefit) $ (4.1 ) $ 8.0 $ (1.0 ) $ 9.1 $ 17.9 $ 25.1 (12) Stock-Based Compensation Under the Company's 1993 Stock Incentive Plan, the Company granted options to purchase shares of the Company's common stock at the fair market value on the date of grant.The options vest over periods up to three years and have a term of ten years from date of grant.As of December 31, 2003, there were no options available for future grants under the 1993 plan.The 1993 plan expired at the end of 2003 and was replaced by the Company's 2004 Stock Incentive Plan, which was amended at the Company’s 2006 Annual Stockholders Meeting, among other things, to increase the number of shares available for issuance under the 13 plan.Under the BorgWarner Inc. Amended and Restated 2004 Stock Incentive Plan (“2004 Stock Incentive Plan”), the number of shares authorized for grant is 5,000,000.As of June 30, 2007, there were a total of 3,772,705 outstanding options under the 1993 and 2004 Stock Incentive Plans. Stock option compensation expense reduced income before income taxes and net earnings by $4.9 million and $3.6 million ($0.06 per basic and diluted share) and by $2.9 million and $2.1 million ($0.04 per basic and diluted share) for the three months ended June 30, 2007 and 2006, respectively.Stock option compensation expense reduced income before income taxes and net earnings by $9.1 million and $6.7 million ($0.12 and $0.11 per basic and diluted shares, respectively) and by $5.9 million and $4.2 million ($0.07 per basic and diluted share) for the six months ended June 30, 2007 and 2006, respectively.Stock option compensation expense affected both operating activities ($9.1 million and $5.9 million non-cash charge backs) and financing activities ($2.4 million and $1.7 million tax benefits) of the Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2007 and 2006, respectively. Total unrecognized compensation cost related to nonvested stock options at June 30, 2007 is approximately $28.2 million.This cost is expected to be recognized over the next 2.6 years.On a weighted average basis, this cost is expected to be recognized over 1.1 years. A summary of the plans’ shares under option as of and for the six months ended June 30, 2007 is as follows: Weighted Weighted Average Aggregate Average Remaining Intrinsic Shares exercise Contractual Value (thousands) Price Life (in years) (in millions) Outstanding at December 31, 2006 3,471 $ 47.48 Granted 908 69.89 Exercised (295 ) 35.12 Forfeited (169 ) 41.04 Outstanding at March 31, 2007 3,915 $ 53.88 8.2 $ 84.3 Granted - - Exercised (107 ) 32.43 Forfeited (35 ) 53.86 Outstanding at June 30, 2007 3,773 $ 54.49 8.1 $ 119.0 Options exerciseable at June 30, 2007 725 $ 32.82 5.6 $ 38.6 In calculating earnings per share, earnings are the same for the basic and diluted calculations.Shares increased for diluted earnings per share by 858,000 and 670,000 for the three months ended June 30, 2007 and 2006, respectively, and 780,000 and 624,000 for the six months ended June 30, 2007 and 2006, respectively, due to the effects of stock options and shares issuable under the Performance Stock Plan. 14 The fair value for options granted in February 2007 was $21.04 per option.The Company did not grant any options during the six months ended June 30, 2006, as 2006 options were granted in July.The fair value at date of grant was estimated using the Black-Scholes options pricing model with the following assumptions: 2007 Risk-free interest rate 4.82% Dividend yield 0.97% Volatility factor 28.64% Expected life 4.7 years The expected lives of the awards are based on historical exercise patterns and the terms of the options.The risk-free interest rate is based on zero coupon Treasury bond rates corresponding to the expected life of the awards.The expected volatility assumption was derived by referring to changes in the Company’s historical common stock prices over the same timeframe as the expected life of the awards.The expected dividend yield of stock is based on the Company’s historical dividend yield.The Company has no reason to believe that the expected dividend yield or the future stock volatility is likely to differ from historical patterns. (13) Comprehensive Income (Loss) The amounts presented as changes in accumulated other comprehensive income (loss), net of related taxes, are added to (deducted from) net earnings resulting in comprehensive income (loss).The following table summarizes the components of comprehensive income (loss) on an after-tax basis for the three and six-month periods ended June 30, 2007 and 2006. Three months ended Six months ended June 30, June 30, (millions) 2007 2006 2007 2006 Foreign currency translation adjustments, net $ 20.3 $ 43.7 $ 39.3 $ 73.7 Market value change in hedge instruments, net (3.9 ) (2.1 ) (2.7 ) (3.0 ) Minimum pension liability adjustment, net (3.5 ) - (3.5 ) - Unrealized (loss) gain on available-for-sale securities, net 0.2 (0.5 ) - (0.3 ) Change in accumulated other comprehensive loss 13.1 41.1 33.1 70.4 Net earnings as reported 75.7 70.2 134.1 131.5 Total comprehensive income $ 88.8 $ 111.3 $ 167.2 $ 201.9 (14) Contingencies In the normal course of business the Company and its subsidiaries are parties to various commercial and legal claims, actions and complaints, including matters involving warranty claims, intellectual property claims, general liability and various other risks.It is not possible to predict with certainty whether or not the Company and its subsidiaries will ultimately be successful in any of these commercial and legal matters or, if not, what the impact might be.The Company’s environmental and product liability contingencies are discussed separately below.The Company’s management does not expect that the results of these commercial and legal claims, actions and complaints will have a material adverse effect on the Company’s results of operations, financial position or cash flows. 15 Environmental The Company and certain of its current and former direct and indirect corporate predecessors, subsidiaries and divisions have been identified by the United States Environmental Protection Agency and certain state environmental agencies and private parties as potentially responsible parties (“PRPs”) at various hazardous waste disposal sites under the Comprehensive Environmental Response, Compensation and Liability Act (“Superfund”) and equivalent state laws and, as such, may presently be liable for the cost of clean-up and other remedial activities at 33 such sites.Responsibility for clean-up and other remedial activities at a Superfund site is typically shared among PRPs based on an allocation formula. The Company believes that none of these matters, individually or in the aggregate, will have a material adverse effect on its results of operations, financial position, or cash flows.Generally, this is because either the estimates of the maximum potential liability at a site are not large or the liability will be shared with other PRPs, although no assurance can be given with respect to the ultimate outcome of any such matter. Based on information available to the Company (which in most cases, includes: an estimate of allocation of liability among PRPs; the probability that other PRPs, many of whom are large, solvent public companies, will fully pay the cost apportioned to them; currently available information from PRPs and/or federal or state environmental agencies concerning the scope of contamination and estimated remediation and consulting costs; remediation alternatives; estimated legal fees; and other factors), the Company has established an accrual for indicated environmental liabilities with a balance at June 30, 2007 of $13.7 million.Excluding the Crystal Springs site discussed below for which $5.3 million has been accrued, the Company has accrued amounts that do not exceed $3.0 million related to any individual site and management does not believe that the costs related to any of these other individual sites will have a material adverse effect on the Company’s results of operations, cash flows or financial condition.The Company expects to pay out substantially all of the $13.7 million accrued environmental liability over the next three to five years. In connection with the sale of Kuhlman Electric Corporation, the Company agreed to indemnify the buyer and Kuhlman Electric for certain environmental liabilities, then unknown to the Company, relating to the past operations of Kuhlman Electric.The liabilities at issue result from operations of Kuhlman Electric that pre-date the Company’s acquisition of Kuhlman Electric’s parent company, Kuhlman Corporation, in 1999.During 2000, Kuhlman Electric notified the Company that it discovered potential environmental contamination at its Crystal Springs, Mississippi plant while undertaking an expansion of the plant.The Company is continuing to work with the Mississippi Department of Environmental Quality and Kuhlman Electric to investigate and remediate to the extent necessary, if any, historical contamination at the plant and surrounding area.Kuhlman Electric and others, including the Company, were sued in numerous related lawsuits, in which multiple claimants alleged personal injury and property damage.In 2005, the Company and other defendants, including the Company’s subsidiary Kuhlman Corporation, entered into settlements that resolved approximately 99% of the known personal injury and property damage claims relating to the alleged environmental contamination.Those settlements involved payments by the defendants of $28.5 million in the second half of 2005 and $15.7 million in the first quarter of 2006, in exchange for, among other things, dismissal with prejudice of these lawsuits. Conditional Asset Retirement Obligations In March 2005, the FASB issued Interpretation No. 47, Accounting for Conditional Asset Retirement Obligations - an interpretation of FASB Statement No. 143 (“FIN 47”), which requires the Company to recognize legal obligations to perform asset retirements in which the timing and/or method of settlement are conditional on a future event that may or may not be within the control of the entity.Certain government 16 regulations require the removal and disposal of asbestos from an existing facility at the time the facility undergoes major renovations or is demolished.The liability exists because the facility will not last forever, but it is conditional on future renovations (even if there are no immediate plans to remove the materials, which pose no health or safety hazard in their current condition).Similarly, government regulations require the removal or closure of underground storage tanks (“USTs”) when their use ceases, the disposal of polychlorinated biphenyl (“PCB”) transformers and capacitors when their use ceases, and the disposal of used furnace bricks and liners, and lead-based paint in conjunction with facility renovations or demolition.The Company currently has 17 manufacturing locations that have been identified as containing these items.The fair value to remove and dispose of this material has been estimated and recorded at $1.0 million as of June 30, 2007 and December 31, 2006. Product Liability Like many other industrial companies who have historically operated in the U.S., the Company (or parties the Company is obligated to indemnify) continues to be named as one of many defendants in asbestos-related personal injury actions.Management believes that the Company’s involvement is limited because, in general, these claims relate to a few types of automotive friction products that were manufactured many years ago and contained encapsulated asbestos.The nature of the fibers, the encapsulation and the manner of use lead the Company to believe that these products are highly unlikely to cause harm.As of June 30, 2007, the Company had approximately 42,000 pending asbestos-related product liability claims.Of these outstanding claims, approximately 34,000 are pending in just three jurisdictions, where significant tort reform activities are underway. The Company’s policy is to aggressively defend against these lawsuits and the Company has been successful in obtaining dismissal of many claims without any payment.The Company expects that the vast majority of the pending asbestos-related product liability claims where it is a defendant (or has an obligation to indemnify a defendant) will result in no payment being made by the Company or its insurers.In the first six months of 2007, of the approximately 3,000 claims resolved, only 97 (3.2%) resulted in any payment being made to a claimant by or on behalf of the Company.In 2006, of the approximately 27,000 claims resolved, only 169 (0.6%) resulted in any payment being made to a claimant by or on behalf of the Company. Prior to June 2004, the settlement and defense costs associated with all claims were covered by the Company’s primary layer insurance coverage, and these carriers administered, defended, settled and paid all claims under a funding arrangement.In June 2004, primary layer insurance carriers notified the Company of the alleged exhaustion of their policy limits.This led the Company to access the next available layer of insurance coverage.Since June 2004, secondary layer insurers have paid asbestos-related litigation defense and settlement expenses pursuant to a funding arrangement.To date, the Company has paid $21.2million in defense and indemnity in advance of insurers’ reimbursement and has received $6.6million in cash from insurers.The outstanding balance of $14.6million is expected to be fully recovered.Timing of the recovery is dependent on final resolution of the declaratory judgment action referred to below.At December31, 2006, insurers owed $11.7million in association with these claims. At June 30, 2007, the Company has an estimated liability of $41.5 million for future claims resolutions, with a related asset of $41.5 million to recognize the insurance proceeds receivable by the Company for estimated losses related to claims that have yet to be resolved.Insurance carrier reimbursement of 100% is expected based on the Company’s experience, its insurance contracts and decisions received to date in the declaratory judgment action referred to below.At December 31, 2006, the comparable value of the insurance receivable and accrued liability was $39.9 million. 17 The amounts recorded in the Condensed Consolidated Balance Sheets related to the estimated future settlement of existing claims are as follows: June 30, December 31, (millions) 2007 2006 Assets: Prepayments and other current assets $ 21.8 $ 23.3 Other non-current assets 19.7 16.6 Total insurance receivable $ 41.5 $ 39.9 Liabilities: Accounts payable and accrued expenses $ 21.8 $ 23.3 Other non-current liabilities 19.7 16.6 Total accrued liability $ 41.5 $ 39.9 The Company cannot reasonably estimate possible losses, if any, in excess of those for which it has accrued, because it cannot predict how many additional claims may be brought against the Company (or parties the Company has an obligation to indemnify) in the future, the allegations in such claims, the possible outcomes, or the impact of tort reform legislation that may be enacted at the State or Federal levels. A declaratory judgment action was filed in January 2004 in the Circuit Court of Cook County, Illinois by Continental Casualty Company and related companies (“CNA”) against the Company and certain of its other historical general liability insurers.CNA provided the Company with both primary and additional layer insurance, and, in conjunction with other insurers, is currently defending and indemnifying the Company in its pending asbestos-related product liability claims.The lawsuit seeks to determine the extent of insurance coverage available to the Company including whether the available limits exhaust on a “per occurrence” or an “aggregate” basis, and to determine how the applicable coverage responsibilities should be apportioned.On August 15, 2005, the Court issued an interim order regarding the apportionment matter.The interim order has the effect of making insurers responsible for all defense and settlement costs pro rata to time-on-the-risk, with the pro-ration method to hold the insured harmless for periods of bankrupt or unavailable coverage.Appeals of the interim order were denied.However, the issue is reserved for appellate review at the end of the action.In addition to the primary insurance available for asbestos-related claims, the Company has substantial additional layers of insurance available for potential future asbestos-related product claims.As such, the Company continues to believe that its coverage is sufficient to meet foreseeable liabilities. Although it is impossible to predict the outcome of pending or future claims or the impact of tort reform legislation that may be enacted at the State or Federal levels, due to the encapsulated nature of the products, the Company’s experiences in aggressively defending and resolving claims in the past, and the Company’s significant insurance coverage with solvent carriers as of the date of this filing, management does not believe that asbestos-related product liability claims are likely to have a material adverse effect on the Company’s results of operations, cash flows or financial condition. (15) Leases and Commitments The Company has guaranteed the residual values of certain leased machinery and equipment at one of its facilities.The guarantees extend through the maturity of the underlying lease, which is in September 2007.In the event the Company exercises its option not to purchase the machinery and equipment, the Company 18 has guaranteed a residual value of $14.4 million.The Company has accrued a loss on this guarantee of $6.0 million, which is expected to be paid in 2008. (16) Restructuring On September 22, 2006, the Company announced the reduction of its North American workforce by approximately 850 people, or 13%, spread across its 19 operations in the U.S., Canada and Mexico.In addition to employee related costs of $6.7 million, the Company recorded $4.8 million of asset impairment charges related to the North American restructuring.The restructuring expenses broken out by segment were as follows:Engine $7.3 million, Drivetrain $3.6 million and Corporate $0.6 million. During the fourth quarter of 2006, the Company recorded restructuring expense associated with closing its Drivetrain plant in Muncie, Indiana and adjusted the carrying values of other assets primarily related to its four-wheel drive transfer case product line.Production activity at the Muncie facility is scheduled to cease no later than the expiration of the current labor contract in 2009.The Company recorded employee related costs of $14.8 million, asset impairments of $51.6 million and pension curtailment expense of $6.8 million in the fourth quarter of 2006.The expenses broken out by segment were as follows: Engine $5.9 million and Drivetrain $67.3 million. Estimates of restructuring expense are based on information available at the time such charges are recorded.Due to the inherent uncertainty involved in estimating restructuring expenses, actual amounts paid for such activities may differ from amounts initially recorded.Accordingly, the Company may record revisions of previous estimates by adjusting previously established reserves. The table below summarizes accrual activity for employee related costs related to the Company’s previously announced restructuring actions for the six months ended June 30, 2007 (in millions): Employee Related Costs Balance at December 31, 2006 $ 16.2 Cash payments (6.1 ) Balance at March 31, 2007 10.1 Cash payments (0.9 ) Balance at June 30, 2007 $ 9.2 Future cash payments for these restructuring activities are expected to be complete by the end of 2009. (17) Operating Segments The Company’s business is comprised of two operating segments: Engine and Drivetrain.These reportable segments are strategic business groups, which are managed separately as each represents a specific grouping of related automotive components and systems. The Company allocates resources to each segment based upon the projected after-tax return on invested capital (“ROIC”) of its business initiatives.The ROIC is comprised of projected earnings before interest and income taxes (“EBIT”) adjusted for income taxes compared to the projected average capital investment required. 19 EBIT is considered a “non-GAAP financial measure.”Generally, a non-GAAP financial measure is a numerical measure of a company’s financial performance, financial position or cash flows that excludes (or includes) amounts that are included in (or excluded from) the most directly comparable measure calculated and presented in accordance with GAAP.EBIT is defined as earnings before interest, income taxes and minority interest.“Earnings” is intended to mean net earnings as presented in the Consolidated Statements of Operations under GAAP. The Company believes that EBIT is useful to demonstrate the operational profitability of its segments by excluding interest and income taxes, which are generally accounted for across the entire Company on a consolidated basis.EBIT is also one of the measures used by the Company to determine resource allocation within the Company.Although the Company believes that EBIT enhances understanding of our business and performance, it should not be considered an alternative to, or more meaningful than, net earnings or cash flows from operations as determined in accordance with GAAP. 20 The following tables show net sales, Segment EBIT and total assets for the Company’s reportable operating segments. Net Sales by Operating Segment (millions) Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 Engine $ 955.4 $ 792.0 $ 1,849.5 $ 1,577.9 Drivetrain 417.7 386.3 809.7 763.3 Inter-segment eliminations (8.8 ) (9.6 ) (17.1 ) (17.3 ) Net sales $ 1,364.3 $ 1,168.7 $ 2,642.1 $ 2,323.9 Segment Earnings Before Interest and Income Taxes (millions) Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 Engine $ 108.3 $ 95.4 $ 193.6 $ 191.7 Drivetrain 33.3 28.6 61.0 51.3 Segment earnings before interest and income taxes ("Segment EBIT") 141.6 124.0 254.6 243.0 Corporate, including equity in affiliates' earnings and stock-based compensation 19.2 8.0 33.1 22.7 Consolidated earnings before interest and taxes ("EBIT") 122.4 116.0 221.5 220.3 Interest expense and finance charges 9.3 9.9 18.2 19.3 Earnings before income taxes and minority interest 113.1 106.1 203.3 201.0 Provision for income taxes 30.5 29.7 54.9 56.3 Minority interest, net of tax 6.9 6.2 14.3 13.2 Net earnings $ 75.7 $ 70.2 $ 134.1 $ 131.5 Total Assets (millions) June 30, December 31, 2007 2006 Engine $ 3,317.8 $ 3,103.1 Drivetrain 1,246.3 1,191.0 Total 4,564.1 4,294.1 Corporate, including equity in affiliates (a) 211.5 289.9 Total assets $ 4,775.6 $ 4,584.0 (a) Corporate assets, including equity in affiliates, are net of trade receivables securitized and sold to third parties, and include cash, deferred income taxes and investments & advances. (18) New Accounting Pronouncements In September2006, the FASB issued Statement of Financial Accounting Standards No.157, Fair Value Measurements (“FAS 157”).FAS 157 defines fair value, establishes a framework for measuring fair value in GAAP and expands disclosures about fair value measurements.FAS 157 is effective for the Company beginning with its quarter ending March31, 2008.The adoption of FAS 157 is not expected to have a material impact on the Company’s consolidated financial position, results of operations or cash flows. In February2007, the FASB issued Statement of Financial Accounting Standards No.159, The Fair Value Option for Financial Assets and Financial Liabilities (“FAS 159”).FAS 159 allows entities to irrevocably elect to recognize most financial assets and financial liabilities at fair value on an instrument-by-instrument basis.The stated objective of FAS 159 is to improve financial reporting by giving entities the opportunity to 21 elect to measure certain financial assets and liabilities at fair value in order to mitigate earnings volatility caused when related assets and liabilities are measured differently.FAS 159 is effective for the Company beginning with its quarter ending March31, 2008.The adoption of FAS 159 is not expected to have a material impact on the Company’s consolidated financial position, results of operations or cash flows. 22 Item 2.
